NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              APR 24 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

BULLION MONARCH MINING, INC.,                    No. 11-15479

              Plaintiff - Appellant,             D.C. No. 3:09-cv-00612-ECR-
                                                 VPC
  v.

BARRICK GOLDSTRIKE MINES, INC.,                  MEMORANDUM*

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Nevada
                 Edward C. Reed, Senior District Judge, Presiding

                       Argued and Submitted May 16, 2012
                       Submission Withdrawn June 13, 2012
                           Resubmitted April 22, 2015

                              San Francisco, California

Before: THOMAS, McKEOWN, and W. FLETCHER, Circuit Judges.

       We certified two questions of law to the Nevada Supreme Court in an order

filed June 13, 2012. Bullion Monarch Mining, Inc. v. Barrick Goldstrike Mines,

Inc., 686 F.3d 1041 (9th Cir. 2012). We certified the following questions:


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       1. Under Nevada law, does the Rule Against Perpetuities apply to an
       area-of-interest provision in a commercial mining agreement?

       2. If the Rule Against Perpetuities does apply, is reformation available
       under Nevada Revised Statute § 111.1039(2)?

Id. at 1044.

       The Nevada Supreme Court answered the first question in an opinion filed

March 26, 2015. Bullion Monarch Mining, Inc. v. Barrick Goldstrike Mines, Inc.,

No. 61059 (Nev. Mar. 26, 2015). The Court answered our first question in the

negative, concluding under Nevada law that the Rule Against Perpetuities does not

apply to the payment of area-of-interest royalties. Id., slip op. at 4. Because it

concluded the Rule does not apply, the Court did not answer the second question.

Id. at 11.

       The district court based its summary judgment ruling in favor of Barrick on

its conclusion that the Rule Against Perpetuities applied, and that it voided the

area-of-interest royalty agreement that served as the basis for Bullion’s claim.

Bullion Monarch Mining, Inc. v. Barrick Goldstrike Mines, Inc., No. 3:09-cv-

00612-ECR-VPC, 2011 WL 484295, at *8 (D. Nev. Feb. 7, 2011). However, the

Nevada Supreme Court has now contradicted the district court’s conclusion.

Accordingly, we reverse and remand for further proceedings in the district court.

       REVERSED and REMANDED.


                                           2